MEMORANDUM **
Lakhbir Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252 and we review the IJ’s adverse credibility determination for substantial evidence. See Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). We deny the petition for review.
The IJ found Petitioner’s demeanor troubling throughout the proceedings. The IJ then went on to note several inconsistencies within Petitioner’s testimony, most notably concerning the injuries he claims to have suffered as a result of beatings he received during two separate arrests. The “special deference” owed to the IJ’s demeanor finding, taken together with the inconsistencies and lack of specificity in the record, causes us to conclude that no reasonable fact-finder would be compelled to reach a contrary conclusion. Accordingly, we uphold the IJ’s adverse credibili*231ty finding. See Singh-Kaur, 183 F.3d 1147, 1149 -1153 (9th Cir.1999); Paredes-Urrestarazu v. INS, 36 F.3d 801, 818-819 (9th Cir.1994). In the absence of credible testimony Petitioner failed to establish eligibility for asylum, -withholding of removal or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 745-46 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.